Exhibit 10.12

CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT

THIS CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is
made and entered into as of March 22, 2007 (the “Effective Date”), by and among
PALACE ENTERTAINMENT HOLDINGS, INC. (“Holdings”), FESTIVAL FUN PARKS, LLC, the
other Borrowers signatory thereto (sometimes collectively referred to herein as
the “Borrowers” and individually as a “Borrower”), the other Credit Parties
signatory thereto, the Lenders party to the Credit Agreement, and GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, for itself, as a Lender,
and as Agent for the Lenders parties from time to time to the Credit Agreement
described below (“Agent”).

W I T N E S S E T H:

WHEREAS, Holdings, the Borrowers, the Lenders and the Agent are parties to that
certain Credit Agreement, dated as of April 12, 2006 (as amended or otherwise
modified to the date hereof, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined herein shall have the meanings given such terms
in the Credit Agreement), pursuant to which the Lenders have agreed to make
certain loans and other extensions of credit to Borrowers upon the terms and
conditions set forth therein; and

WHEREAS, Holdings, Borrowers, the Lenders and the Agent desire to make certain
amendments to the Credit Agreement, and Borrowers seek the consent of Agent and
Lenders under the Credit Agreement, in each case in accordance with, and subject
to the terms and conditions set forth in, this Amendment.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
agree, subject to Section 7, as follows.


1.             AMENDMENTS TO THE CREDIT AGREEMENT.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AMENDMENT, THE CREDIT AGREEMENT SHALL BE AMENDED AS FOLLOWS:


(A)           ANNEX A OF THE CREDIT AGREEMENT SHALL BE AMENDED BY DELETING THE
DEFINITION OF “EBITDA” ITS ENTIRETY AND REPLACING IT IN ITS ENTIRETY WITH THE
FOLLOWING:

“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all


--------------------------------------------------------------------------------


securities), and (v) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) loss from extraordinary
items for such period, (iv) depreciation and amortization for such period,
including, without limitation, any amortization of any write-up of leases
arising from purchase accounting in accordance with GAAP, (v) non-cash amortized
debt discount and lease valuation adjustments for such period, (vi) the amount
of any non-cash deduction to consolidated net income as the result of any grant
to any members of the management of such Person of any Stock, (vii)
sale-leaseback cash payments (to the extent included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP),
(viii) the sum of: (A) all non-cash charges (including impairment of goodwill
and PP&E, and amortization of D&O and representations and warranties insurance
premiums); (B) payments made pursuant to the Sponsor Management Agreement and
advisory fees paid to Sponsor in connection with acquisitions to the extent the
payment of such amounts are expressly permitted under this agreement;  (C)
restructuring charges (including but not limited to relocation expenses,
temporary housing expenses for new hires, severance payments and associated
legal fees but excluding those charges and expenses arising in connection with
the Related Transactions, which are addressed in clause (M) below), (D)
non-capitalized acquisition costs (including but not limited to fees, expenses
or charges related to any acquisition or investment, in each case, whether or
not successful, provided that such fees, expenses and charges shall be limited
to $400,000 in any Fiscal Year; (E) gain or loss on sale of assets; (F)
non-recurring costs associated with dispositions or financings (including,
without limitation, any loss arising from the acquisition of any securities or
of extinguishment of any Indebtedness); (G) impairment charges; (H) any
extraordinary and non-recurring expenses or losses (including but not limited to
one-time housing costs related to the international hiring program); (I)
cumulative effect of changes in accounting principles; (J) expenses or losses
arising out of or incurred due to hurricanes, windstorms or earthquakes to the
extent not reimbursed in such period or reimbursable with the proceeds of
insurance; (K) losses with respect to obligations under hedging agreements to
the extent such hedging agreements do not violate this Agreement; (L) proceeds
from business interruption insurance; (M) the following charges, costs, expenses
and reserves, in each case incurred in connection with the Related Transactions
(including the Acquisition and/or the transition of ownership of the Acquired
Business from Seller to Holdings on and after the Closing Date), but solely to
the extent incurred on a one-time basis during the Fiscal Year ended 2006: (1)
restructuring charges (including but not limited to relocation expenses,
temporary housing expenses for new hires and severance and related expenses for
terminated officers and employees; (2) business optimization expenses,
restructuring charges and non-recurring expenses related to Park improvements
(which, for the avoidance of doubt, shall include non-capitalized IT system
improvement costs,

2


--------------------------------------------------------------------------------


repair and maintenance costs, labor expenses related to repair and maintenance
costs, expenses related to supplies for park improvements and contract
termination expenses); (3) executive recruiting fees; (4) severance payments to
and outplacement services fees in respect of terminated employees; (5) property
taxes in the States of California, Florida and Texas, in each case to the extent
such taxes have been reimbursed by Seller to Holdings or the Borrower; (6) hotel
costs at Destin, Florida, in each case to the extent such taxes have been
reimbursed by Seller to Holdings or the Borrower; (7) legal fees relating to
Park in Dania, in each case to the extent such fees have been reimbursed by
Seller to Holdings or the Borrower; (8) extraordinary corporate travel and use
of temporary employees; (9) expenses relating to Park level operating labor,
Park level operating expenses, Park level supplies, and Park level repair and
maintenance; (10) the impact of implemented annualized cost savings (including
but not limited to corporate staff reductions and park level fixed labor
reductions); (11) the impact of hurricane Ernesto, in each case to the extent
not covered by business interruption, property, casualty or other insurance;
(12) repair and maintenance expense at family entertainment center Parks for
appearance improvements; (13) Silver Springs Park quality of appearance
improvements; (14) the impact of market variance in footage and photographic
images; (15) excess business expenses at San Dimas Park; (16) expense relating
to foreign students at Destin, Florida Park for the 2006 season; and (17) costs
relating to change in vacation policy, provided that the total amount of all
such charges, costs, expenses and reserves in this clause (M) do not exceed in
the aggregate $5,000,000; (N) legal fees and expenses related to claims, pending
or threatened litigation and other actions, including but not limited to the
Steven Crowley complaint and legal and professional fees related to employee and
officer terminations, the condemnation proceeding relating to a portion of real
estate located at Riverside Park and other matters, provided that the total
amount of all such legal and professional expenses in this clause (N) do not
exceed in the aggregate $500,000; (O) the impact of implemented annualized cost
savings (including but not limited to corporate staff reductions and park level
fixed labor reductions), provided that such items (1) are incurred during the
Fiscal Year ended 2007, (2) relate to terminations of specific employees as
identified in a writing given by Borrower Representative to Agent at the time of
delivery of the Compliance Certificate delivered to Agent pursuant to Annex E,
and (3) do not exceed in the aggregate $500,000; (P) business optimization
expenses and non-recurring expenses related to Park improvements (which, for the
avoidance of doubt, shall include non-capitalized IT system improvement costs,
repair and maintenance costs, labor expenses related to repair and maintenance
costs, expenses related to supplies for park improvements and contract
termination expenses), provided that (1) the total amount of such expenses in
this subclause (P) do not exceed $500,000 per Fiscal Year and (2) Borrower
Representative has provided to Agent specific detail as to such expenses and
such expenses and related detail are satisfactory to Agent; in each case
(including in the case of each of subclauses (i)-(viii) of clause (c) above) to
the extent included in the calculation of consolidated net income of such Person
for such period in

3


--------------------------------------------------------------------------------


accordance with GAAP, but without duplication.  For purposes of this definition,
the following items shall be excluded in determining consolidated net income of
a Person: (1) the income (or deficit) of any other Person accrued prior to the
date it became a Subsidiary of, or was merged or consolidated into, such Person
or any of such Person’s Subsidiaries; (2) the income (or deficit) of any other
Person (other than a Subsidiary) in which such Person has an ownership interest,
except to the extent any such income has actually been received by such Person
in the form of cash dividends or distributions; (3) the undistributed earnings
of any Subsidiary of such Person to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation or requirement of law
applicable to such Subsidiary; (4) any non-cash restoration to income of any
contingency reserve, except to the extent that provision for such reserve was
made out of income accrued during such period; (5) any write-up of any asset;
(6) any net gain from the collection of the proceeds of life insurance policies;
(7) any net gain arising from the acquisition of any securities, or the
extinguishment, under GAAP, of any Indebtedness, of such Person; (8) in the case
of a successor to such Person by consolidation or merger or as a transferee of
its assets, any earnings of such successor prior to such consolidation, merger
or transfer of assets; and (9) any deferred credit representing the excess of
equity in any Subsidiary of such Person at the date of acquisition of such
Subsidiary over the cost to such Person of the investment in such Subsidiary;
provided that, with respect to the Borrower and its consolidated Subsidiaries,
EBITDA shall be deemed to be the following amounts for the following Fiscal
Quarters: (1) Fiscal Quarter ended March 31, 2006, $3,530,000; (2) Fiscal
Quarter ended December 31, 2005, $4,932,000; (3) Fiscal Quarter ended September
30, 2005, $33,473,000; and (4) Fiscal Quarter ended June 30, 2005, $6,864,000;
provided further that EBITDA in respect of the Waterworld water park in
Sacramento shall be deemed to be the following amounts for the following fiscal
quarters:  (1) Fiscal quarter ended March 31, 2006, -$700,754; (2) Fiscal
Quarter ended June 20, 2006, $167,406; (3) Fiscal quarter ended September 30,
2006, $1,476,079; (4)  Fiscal quarter ended December 31, 2006, - $420,542.  In
connection with any Permitted Acquisition, the EBITDA of the Target for the
trailing twelve months most recently ended immediately preceding the
consummation of such Permitted Acquisition shall be included on a pro forma
basis solely for purposes of determining compliance with the Financial
Covenants, provided that any pro forma adjustments to such Target EBITDA shall
(1) have been reviewed by independent certified public accountants of nationally
recognized standing, (2)  pro forma adjustments for net income of targets to
extent expressly permitted under Regulation S-X of the Securities Act of 1933,
as amended, or (3) have been found acceptable by the Agent.


(B)           SECTION (B) OF ANNEX E TO THE CREDIT AGREEMENT SHALL BE DELETED IN
ITS ENTIRETY AND SHALL BE REPLACED IN ITS ENTIRETY BY THE FOLLOWING:

4


--------------------------------------------------------------------------------



(B)           QUARTERLY FINANCIALS.  TO AGENT, WITHIN FORTY-FIVE (45) DAYS AFTER
THE END OF EACH FISCAL QUARTER OTHER THAN ANY FISCAL QUARTER ENDING DECEMBER 31
OF ANY FISCAL YEAR, CONSOLIDATED FINANCIAL INFORMATION REGARDING HOLDINGS AND
ITS SUBSIDIARIES, CERTIFIED BY THE CHIEF FINANCIAL OFFICER (OR THE TREASURER OR
ANY OTHER SENIOR EXECUTIVE OFFICER OF HOLDINGS ACTING IN SUCH CAPACITY AS CHIEF
FINANCIAL OFFICER) OF HOLDINGS, INCLUDING (I) UNAUDITED BALANCE SHEETS AS OF THE
CLOSE OF SUCH FISCAL QUARTER AND THE RELATED STATEMENTS OF INCOME AND CASH FLOW
FOR THAT PORTION OF THE FISCAL YEAR ENDING AS OF THE CLOSE OF SUCH FISCAL
QUARTER AND (II) UNAUDITED STATEMENTS OF INCOME AND CASH FLOWS FOR SUCH FISCAL
QUARTER, IN EACH CASE SETTING FORTH IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD IN THE PRIOR YEAR AND THE FIGURES CONTAINED IN THE
PROJECTIONS FOR SUCH FISCAL YEAR, ALL PREPARED IN ACCORDANCE WITH GAAP (SUBJECT
TO NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES).  SUCH FINANCIAL
INFORMATION SHALL BE ACCOMPANIED BY (A) A STATEMENT BY THE CHIEF FINANCIAL
OFFICER (OR THE TREASURER OR ANY OTHER SENIOR EXECUTIVE OFFICER OF HOLDINGS
ACTING IN SUCH CAPACITY AS CHIEF FINANCIAL OFFICER) OF HOLDINGS IN REASONABLE
DETAIL (EACH, A “COMPLIANCE CERTIFICATE”) SHOWING THE CALCULATIONS USED IN
DETERMINING COMPLIANCE WITH EACH OF THE FINANCIAL COVENANTS THAT IS TESTED ON A
QUARTERLY BASIS AND (B) THE CERTIFICATION OF THE CHIEF FINANCIAL OFFICER OF
HOLDINGS THAT (I) SUCH FINANCIAL INFORMATION PRESENTS FAIRLY IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH GAAP (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS) THE
FINANCIAL POSITION, RESULTS OF OPERATIONS AND STATEMENTS OF CASH FLOWS OF
HOLDINGS AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS AT THE END OF SUCH
FISCAL QUARTER AND FOR THAT PORTION OF THE FISCAL YEAR THEN ENDED, (II) ANY
OTHER INFORMATION PRESENTED IS TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS AND THAT THERE WAS NO DEFAULT OR EVENT OF DEFAULT IN EXISTENCE AS OF
SUCH TIME OR, IF A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
DESCRIBING THE NATURE THEREOF AND ALL EFFORTS UNDERTAKEN TO CURE SUCH DEFAULT OR
EVENT OF DEFAULT.  IN ADDITION, HOLDINGS SHALL DELIVER TO AGENT, WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OTHER THAN ANY FISCAL
QUARTER ENDING DECEMBER 31 OF ANY FISCAL YEAR, TO THE EXTENT NOT INCLUDED IN A
REPORT ON FORM 10-Q FILED BY HOLDINGS WITH RESPECT TO SUCH FISCAL QUARTER, A
MANAGEMENT DISCUSSION AND ANALYSIS THAT INCLUDES A COMPARISON TO BUDGET FOR THAT
FISCAL QUARTER AND A COMPARISON OF PERFORMANCE FOR THAT FISCAL QUARTER TO THE
CORRESPONDING PERIOD IN THE PRIOR YEAR.


(C)           CLAUSE (I) OF PARAGRAPH (D) OF ANNEX E TO THE CREDIT AGREEMENT
SHALL BE DELETED IN ITS ENTIRETY AND SHALL BE REPLACED IN ITS ENTIRETY BY THE
FOLLOWING:

(i)  a Compliance Certificate showing the calculations used in determining
compliance with the Financial Covenants tested for the Fiscal Quarter and Fiscal
Year ended December 31.


2.             CONSENT.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
AND NOT WITHSTANDING SECTION 6.13 OF THE CREDIT AGREEMENT, THE AGENT AND THE
UNDERSIGNED LENDERS HEREBY GRANT THEIR CONSENT TO ALLOW BORROWERS TO MAKE ONE OR
MORE STOCK REPURCHASES, IN

5


--------------------------------------------------------------------------------



CONNECTION WITH THE TERMINATION OF EMPLOYEES OF BORROWERS, PROVIDED THAT (I) NO
DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME THEREOF OR WOULD RESULT THEREFROM
(AFTER GIVING EFFECT TO THIS AGREEMENT AND THE CONSENT AND AMENDMENTS PROVIDED
FOR HEREIN) AND (II) SUCH REPURCHASES DO NOT VIOLATE THE TERMS OF THE SENIOR
UNSECURED NOTE INDENTURE AS IN EFFECT ON THE CLOSING DATE, PROVIDED, HOWEVER,
THAT BORROWER MAY REPURCHASE UP TO TWO MILLION DOLLARS ($2,000,000) IN FISCAL
YEAR 2007 IRRESPECTIVE OF WHETHER SUCH REPURCHASE IS PERMITTED UNDER THE SENIOR
UNSECURED NOTE INDENTURE SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS AT THE
TIME HEREOF OR WOULD RESULT THEREFROM.


3.             NO OTHER AMENDMENTS.  EXCEPT FOR THE AMENDMENTS AND CONSENT
EXPRESSLY SET FORTH AND REFERRED TO IN SECTION 1 AND 2 HEREOF, THE CREDIT
AGREEMENT SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  NOTHING IN THIS
AMENDMENT IS INTENDED OR SHALL BE CONSTRUED TO BE A WAIVER OR NOVATION OF ANY
OBLIGATIONS OR ANY PART OF THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR TO AFFECT, MODIFY OR IMPAIR THE CONTINUITY OR PERFECTION OF THE
AGENT’S LIENS UNDER THE COLLATERAL DOCUMENTS.


4.             REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE LENDERS AND THE
AGENT TO ENTER INTO THIS AMENDMENT, HOLDINGS AND EACH OF THE BORROWERS HEREBY
WARRANTS, REPRESENTS AND COVENANTS TO AND WITH TO THE LENDERS AND THE AGENT
THAT: (A) HOLDINGS AND EACH OF THE BORROWERS HAS THE CORPORATE OR ORGANIZATIONAL
POWER AND AUTHORITY (I) TO ENTER INTO THIS AMENDMENT AND (II) TO DO ALL ACTS AND
THINGS AS ARE REQUIRED OR CONTEMPLATED HEREUNDER TO BE DONE, OBSERVED AND
PERFORMED BY IT; (B) THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY HOLDINGS AND EACH BORROWER; (C) AFTER GIVING EFFECT TO THIS
AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AS OF
THIS DATE; AND (D) AFTER GIVING EFFECT TO THIS AMENDMENT, ALL OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE CREDIT PARTIES IN THE CREDIT
AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF
THIS AMENDMENT (EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATIONS OR WARRANTIES
EXPRESSLY REFERRED TO A SPECIFIC PRIOR DATE AND EXCEPT FOR CHANGES THEREIN
EXPRESSLY PERMITTED OR EXPRESSLY CONTEMPLATED BY THE CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS).  ANY BREACH IN ANY MATERIAL RESPECT BY HOLDINGS OR ANY
BORROWER OF ANY OF ITS REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN
THIS SECTION 4 SHALL BE AN EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT.


5.             RATIFICATION AND ACKNOWLEDGMENT.  EACH OF THE HOLDINGS AND
BORROWERS HEREBY RATIFIES AND REAFFIRMS EACH AND EVERY TERM, COVENANT AND
CONDITION SET FORTH IN THE CREDIT AGREEMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED OR DELIVERED BY SUCH CREDIT PARTY.


6.             WAIVER, RELEASE AND DISCLAIMER.  TO INDUCE THE LENDERS AND THE
AGENT TO ENTER INTO THIS AMENDMENT, EACH OF HOLDINGS AND THE BORROWERS HEREBY
WAIVES AND RELEASES ANY CLAIM, DEFENSE, DEMAND, ACTION OR SUIT OF ANY KIND OR
NATURE WHATSOEVER AGAINST THE LENDERS OR THE AGENT OR THEIR RESPECTIVE
AFFILIATES, AND EACH SUCH PERSONS’ RESPECTIVE OFFICERS, DIRECTORS, PARTNERS,
TRUSTEES, SHAREHOLDERS, AGENTS, ATTORNEYS, ADVISORS AND EMPLOYEES, ARISING ON OR
PRIOR TO THE DATE OF THIS AMENDMENT IN CONNECTION WITH THE CREDIT AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREUNDER, EXCEPT THAT THIS SECTION 5 SHALL NOT WAIVE OR RELEASE ANY OF THE
LENDERS’ OR AGENT’S CONTRACTUAL OBLIGATIONS UNDER THE CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.

6


--------------------------------------------------------------------------------



7.             CONDITIONS TO EFFECTIVENESS.  THE AMENDMENTS AND CONSENT OF THE
CREDIT AGREEMENT SET FORTH IN SECTION 1 AND 2 OF THIS AMENDMENT SHALL NOT BECOME
EFFECTIVE UNLESS AND UNTIL THE AGENT HAS RECEIVED ONE OR MORE COUNTERPARTS OF
THIS AMENDMENT, DULY EXECUTED, COMPLETED AND DELIVERED BY HOLDINGS, EACH
BORROWER, THE OTHER CREDIT PARTIES, THE REQUISITE LENDERS AND THE AGENT.


8.             REIMBURSEMENT OF EXPENSES.  THE BORROWERS HEREBY JOINTLY AND
SEVERALLY AGREE TO REIMBURSE THE AGENT ON DEMAND FOR ALL REASONABLE FEES AND
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION THE
REASONABLE AND ACTUAL FEES AND EXPENSES OF ITS COUNSEL) INCURRED BY THE AGENT IN
CONNECTION WITH THE NEGOTIATION, DOCUMENTATION AND CONSUMMATION OF THIS
AMENDMENT AND THE OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


9.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO
BE PERFORMED ENTIRELY WITHIN SAID STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.


10.           SEVERABILITY OF PROVISIONS.  ANY PROVISION OF THIS AMENDMENT WHICH
IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH CREDIT PARTY
HEREBY WAIVES ANY PROVISION OF LAW THAT RENDERS ANY PROVISION HEREOF PROHIBITED
OR UNENFORCEABLE IN ANY RESPECT.


11.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
SEVERAL COUNTERPARTS, ALL OF WHICH SHALL BE DEEMED TO CONSTITUTE BUT ONE
ORIGINAL AND SHALL BE BINDING UPON ALL PARTIES, THEIR SUCCESSORS AND PERMITTED
ASSIGNS.


12.           ENTIRE AGREEMENT.  THE CREDIT AGREEMENT AS AMENDED THROUGH THIS
AMENDMENT EMBODIES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO
THE SUBJECT MATTER THEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, REPRESENTATIONS
AND UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER THEREOF.


13.           NO STRICT CONSTRUCTION.  THE PARTIES HERETO HAVE PARTICIPATED
JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS AMENDMENT.  IN THE EVENT AN
AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AMENDMENT SHALL
BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES HERETO AND NO PRESUMPTION OR
BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE
AUTHORSHIP OF ANY PROVISIONS OF THIS AMENDMENT.

[Signature pages follow]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Consent and Second Amendment to
Credit Agreement to be duly executed by their respective officers or
representatives thereunto duly authorized, as of the date first above written.

HOLDINGS:

 

 

 

 

 

 

 

PALACE ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

 /s/ James Burk

 

Name:

 James Burk

 

Title:

 CFO

 

 

 

 

 

 

 

 

 

BORROWERS:

 

 

 

FESTIVAL FUN PARKS, LLC

 

SPLISH SPLASH AT ADVERTURELAND, INC.

 

FAMILY FUN CENTER HOLDINGS, LLC

 

SMARTPARKS — SAN JOSE, INC.

 

SMARTPARKS — RIVERSIDE, INC.

 

SMARTPARKS — SAN DIMAS, INC.

 

RAGING WATERS GROUP, INC.

 

SMARTPARKS — CAROLINA, INC.

 

SMARTPARKS — FLORIDA, INC.

 

SMARTPARKS — SILVER SPRINGS, INC.

 

PALACE MANAGEMENT COMPANY, LLC

 

 

 

 

 

 

By:

 /s/ Todd Wulffson

 

Name:

 Todd Wulffson

 

Title:

 General Counsel & Corp. Secretary

 

 

 

 

AGENT:

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as a Lender and

 

as Agent

 

 

 

 

 

By:

 /s/ Jason A. Soto

 

Name:

 Jason A. Soto

 

 

Its Duly Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]


--------------------------------------------------------------------------------


The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

PALACE FINANCE, INC.

 

 

 

 

 

 

 

 

 

By:

 /s/ Todd Wulffson

 

Name:

 Todd Wulffson

 

Title:

 General Counsel & Corp. Secretary

 

 

 

 

 

 

 

WET ‘N WILD NEVADA, INC.

 

 

 

 

 

 

 

 

 

By:

 /s/ Todd Wulffson

 

Name:

 Todd Wulffson

 

Title:

 General Counsel & Corp. Secretary

 

[Signature Page to Second Amendment to Credit Agreement]


--------------------------------------------------------------------------------